Citation Nr: 0943747	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-32 2696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for the Veteran's death. 

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran served in the Army from April 1969 to November 
1972.  He died in December 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2002 and a January 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Phoenix, Arizona.  The December 2002 
rating decision denied service connection for the cause of 
the Veteran's death, and the January 2003 rating decision 
denied entitlement to DIC under 38 U.S.C.A. § 1318.

This matter was previously before the Board in April 2008.  
At that time, a remand was ordered to accomplish additional 
development.  

The Board notes that in the appellant's substantive appeal in 
September 2004 she expressed her belief that a staff 
infection incurred at the VAMC in Tucson, AZ in 1995 may have 
contributed to the Veteran's later demise.  It is noted that 
a December 2007 supplemental statement of the case explicitly 
references 38 U.S.C.A. § 1151, and the most recent 
supplemental statement of the case in September 2009 also 
contains language from those provisions.  Accordingly, the 
38 U.S.C.A. § 1151 claim is found to have been adjudicated by 
the RO and is for consideration by the Board at this time.  
Indeed, the April 2008 Bard development was specifically 
related to the 38 U.S.C.A. § 1151 claim.




FINDINGS OF FACT

1. The Veteran died on December [redacted], 2000; the death 
certificate listed the cause of death as massive 
gastrointestinal hemorrhage due to or as a consequence of 
peptic ulcer disease.

2.  At the time of the Veteran's death, he had no service-
connected disabilities.

3.  The competent evidence does not establish that the 
Veteran's death was causally related to active service.

4.  The competent evidence does not demonstrate that the 
Veteran's death was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance or fault 
on the part of VA in furnishing the Veteran's medical 
treatment. His death was also not the result of an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
cause of the Veteran's death have not been met. 38 U.S.C.A. 
§§ 1110, 1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2009).

2.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2009).

3.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met.  § 1318, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all elements of 
a service connection claim, including: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefit will be assigned if service connection is awarded. 
Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a) 
compliant notice.

Here, the appellant was sent notice letters in July 2002, 
July 2004, and April 2007.  The letters provided information 
as to what evidence was required to substantiate the claim 
for DIC benefits and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Such 
communications are also found to satisfy the requirements 
under Hupp, as they explained the criteria for achieving 
service connection based on the cause of death.  Moreover, 
the letter sent in April 2007 also explained how VA 
determines disability ratings and effective dates and further 
apprised the Veteran of how to substantiate a claim under 
38 U.S.C.A. § 1151.  It is acknowledged that this notice was 
not issued before the December 2002 and January 2003 rating 
decisions on appeal.  However, the claim was thereafter 
readjudicated in December 2007.  Accordingly, any timing 
deficiency here has been appropriately cured.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006). 

Based on the foregoing, the Board concludes that adequate 
notice was provided to the appellant prior to the transfer 
and certification of her case to the Board and complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). No further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed below, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, a VA examination was conducted in July 2009 to 
determine the etiology of the Veteran's cause of death.  At 
that time, the examiner offered an opinion with respect to 
the claim.  Moreover, the claims file contains the 
appellant's statements and affidavits, and a brief from her 
representative.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Discussion

A.  Entitlement to Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.

At the outset, the Board notes that service connection for 
peptic ulcers may be granted if manifest to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  As the evidence of 
record fails to establish any clinical manifestations of 
gastrointestinal related problems within the applicable time 
period, the criteria for presumptive service connection for 
peptic ulcer disease on the basis of a chronic disease have 
not been satisfied.

Based on the above, the Veteran cannot be presumptively 
service-connected for his terminal massive gastrointestinal 
hemorrhage.  Moreover, as will be addressed below, there is 
no basis for concluding that the gastrointestinal hemorrhage 
should be service-connected on a direct basis.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 3.312 
(2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  In this case, the Veteran died in 
December 2000.  The death certificate indicates that the 
immediate cause of death was massive gastrointestinal 
hemorrhage due to or as a consequence of peptic ulcer 
disease.

It must be noted that the Veteran had no service-connected 
disabilities during his lifetime.  The available service 
records show no findings of any gastrointestinal problems 
during the Veteran's period of service.  Additionally, the 
post-service medical evidence does not show any treatment or 
diagnosis referable to any gastrointestinal problems, nor 
does the appellant indicate that the peptic ulcer disease 
noted on the death certificate had been ongoing since 
service.  Thus, there is no continuity of gastrointestinal 
symptomatology demonstrated either by the documented clinical 
records or the appellant's statements.  Accordingly, there is 
no basis for finding that the terminal massive 
gastrointestinal hemorrhage or underlying peptic ulcer 
disease was causally related to the Veteran's service.
Moreover, there is no competent evidence of record suggesting 
a relationship between the cause of the Veteran's death and 
service. 

In this case, the appellant claims that the Veteran's 
terminal gastrointestinal condition may have been caused by a 
Staph infection incurred during VA surgical treatment in 
1995.  This contention will be addressed elsewhere in this 
decision.  

The appellant may believe that the Veteran's terminal massive 
gastrointestinal hemorrhage was due to his active service.  
However, the question of etiology involves complex medical 
issues which she, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).







Again, post service records only indicate treatment in regard 
to right hip girdlestone.  In the present case, the appellant 
does not indicate that the Veteran's peptic ulcer was ongoing 
since service.  Although the appellant is competent to give 
evidence about the Veteran's observable symptomatology, she 
failed to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, the absence of documented treatment is found to be 
more probative than any implied statements of continuity of 
the Veteran's gastrointestinal problems since discharge.  
Accordingly, continuity of symptomatology is not established 
by either the competent medical evidence or the appellant's 
statements.  Moreover, 


B. Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable. 38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997.  A review of the record reveals that 
the appellant's claim for DIC benefits was received in June 
2002.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the Veteran's failure to follow medical 
instructions. 38 C.F.R. § 3.361 (2009).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant contends in her May 2006 substantive appeal 
that the cause of death was due to a staph infection.  In 
this regard, the records do show that in February 1995 the 
Veteran was diagnosed with a right hip girdlestone and a hip 
resection procedure was conducted.  Cultures at that time 
were positive for Staph aureus.  
The appellant alleges that the infection set in the Veteran's 
right hip joint after a ball joint was removed, and was due 
to a blood disorder.  Further, she states that the Veteran 
was discharged and upon arriving home started coughing up 
blood and bleeding from the rectum.  Accordingly, she argues 
that the staff infection worsened his bleeding, caused him to 
suffer massive gastrointestinal hemorrhage, and his premature 
death.  Based on review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
weighs against the claim for DIC under the provisions of 38 
U.S.C.A. § 1151. 

Given the evidence outlined above, the Board observes that 
there is no evidence of record which shows that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment to the Veteran contributed to his demise.  
Nor is there any evidence suggesting that the cause of the 
Veteran's death was due to an event not reasonably 
foreseeable.  Significantly, the July 2009 VA medical opinion 
specifically states that it is less likely than not (less 
than 50% likelihood) that the right hip surgery in 1995 and 
any treatments for it caused or in any way contributed to the 
Veteran's death in 2000.  Further, the examiner states there 
is no evidence that there was any failure/negligence in the 
Veteran's care.  The examiner indicates that the staph 
infection was in the joint prior to surgery, as shown in a 
pathology report from February 1995.  Additionally, the 
examiner noted that treatment/surgery cured the infection.  
Moreover, the examiner reports that the surgery was conducted 
in 1995 and the Veteran's death wasn't until 5 years later, 
in December 2000.  Examiner also noted that in an August 1997 
report the Veteran stated he was doing well and had been in 
excellent health since his last visit.  At that time, it was 
also reported that the Veteran did not have any chills, 
nausea, vomiting, redness, swelling or drainage around the 
incision site or in any other joint.  The examiner further 
stated that based on the evidence of record it was not 
possible to link the Veteran's peptic ulcer, a completely 
unrelated disease mechanism, to the right hip surgery or any 
other treatments received at the VAMC in 1995.  

As the July 2009 opinion was offered following a review of 
the claims file and was accompanied by a clear and thorough 
rationale, it is found to be highly probative.  Moreover, 
this opinion is not contradicted by the other competent 
medical evidence of record.

Since the July 2009 VA opinion is a medical opinion on a 
medical question, by a medical professional, it is probative 
and persuasive and it outweighs the assertions and claims of 
the lay appellant.  That is, while the Board does not 
question the sincerity of the appellant beliefs, she has not 
been shown to have the requisite medical training or 
knowledge to provide a competent opinion as to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is 
recognized that lay statements may serve to support claims by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the issue in this case is a 
complex matter which requires specialized training for a 
determination as to causation, standard of care, 
foreseeability, etc., and it is therefore not susceptible of 
resolution by lay opinions.

Again, the Board does not doubt the appellant's sincerity; 
however, the file does not contain any competent probative 
evidence to support her assertions.  Simply put, the 
appellant has submitted no competent evidence which tends to 
substantiate her contentions that the Veteran suffered 
additional disability or death due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment to the Veteran.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.

C. Entitlement to DIC Under the Provisions of 38 U.S.C. § 
1318

Applicable law and regulations provide that the VA will pay 
DIC benefits to the surviving spouse of a deceased Veteran 
who was in receipt of, or entitled to receive compensation, 
at the time of his death for a service- connected disability 
that was rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; was rated by the VA 
as totally disabling continuously since the Veteran's release 
from active duty and for at least five years immediately 
preceding death; or rated by the VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death, if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
Veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the Veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date. 38 
C.F.R. § 3.22(b) (2009).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2005); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
Significantly, the Veteran was not service-connected for any 
disability evaluated at 100 percent disabling.  In fact, at 
the time of his death the Veteran had no service connected 
disabilities.  Therefore, at the time of his death he was, by 
definition, not in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.

In addition, there is no allegation of CUE here and indeed, 
there are no previous rating decisions denying service-
connection for any disability from which a CUE claim could 
attach to.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met.  See Rodriquez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis). While the 
Board regrets that the outcome to the appellant is not 
favorable, the claim must necessarily be denied as a matter 
of law.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


